DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2.	This communication is in response to the communication filed 10/13/2019.  Claims 1-13 are currently pending.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.1.	Claims 1-13 are rejected under 35 U.S.C. § 101 because while the claims (1) are to a statutory category (i.e., process, machine, manufacture or composition of matter, the claims (2A1) recite an abstract idea (i.e., a law of nature, a natural phenomenon); (2A2) do not recite additional elements that integrate the abstract idea into a practical application; and (2B) are not directed to significantly more than the abstract idea itself.
	In regards to (1), claims 1-13 are to a statutory category. For example, independent claim 1, and similarly independent claims 7 and 13, are directed, in part, to methods (i.e., statutory categories including a process, machine, manufacture or composition of matter) for verifying the delivery of home care treatment to a patient by

CLAIM 1:
by a processor, data from an electronic medical billing application including at least a provider name, a location of treatment, a date of treatment, and a patient name; 

extracting, by a processor data from a health record application including at least a provider name, a location of treatment, a date of treatment, and a patient name; 

obtaining biometric information from the health record application identifying the provider of the treatment; 

determining whether the data extracted from the electronic medical billing application matches the data extracted from the health record application; and 

verifying the biometric information obtained from the provider of the treatment matches a verification biometric information stored in the health record application for the identified provider.

CLAIM 7:
invoking a health record application on a smart device by a provider of home care;

identifying a provider using a unique identification to access the health record application; 

entering data to the health record application via a user interface on the smart device; 

determining a date and time that the data is entered into the health record application

determining a location of the smart device using a location-based module; and

verifying the provider with biometric data stored in the health record application and verification biometric data; and

linking the provider identification, date, time, and location to the data stored in the health record application wherein the provider identification, date, time, and location can be verified.

CLAIM 13:
extracting, by a processor, data from an electronic billing application including at least a provider name, a location of the delivery, a date of the delivery, and a customer name;

extracting, by a processor data from a delivery application including at least a provider name, a location of the delivery, a date of the delivery, and a customer name;

application identifying the provider of the delivery;

determining whether the data extracted from the electronic billing application matches the data extracted from the delivery application; and

verifying the biometric information obtained from the provider of the delivery matches a verification biometric information stored in the delivery application for the identified provider.

*The limitations in bold cannot be reasonably and practically performed in the human mind and/or with pen and paper and are considered additional elements that are further analyzed below in subsequent steps of the 101 analysis.

In regards to (2A1), claims 1-13 recite and are directed to an abstract idea.  More specifically, independent claims 1, 7 and 13 include one or more limitations that correspond to an abstract idea including mathematical concepts, mental processes and/or certain methods of organizing human activity. For example, independent claim 1 recites “verifying the biometric information obtained from the provider of the treatment matches a verification biometric information stored in the health record application for the identified provider”; claim 7 recites “linking the provider identification, date, time, and location to the data stored in the health record application wherein the provider identification, date, time, and location can be verified” and claim 13 recites “verifying the biometric information obtained from the provider of the delivery matches a verification biometric information stored in the delivery application for the identified provider” which can be a mental process because these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion; and/or recites certain methods of organizing human activity which encompasses both certain activity of a single person, certain activity that involves multiple people, and certain activity between a person and a computer (e.g., managing healthcare between patient and providers). The dependent claims include all of the limitations of their respective independent claims and thus are directed to the same abstract idea identified for independent claims 1, 7 and 13 but further 
In regards to (2A2), the claims do not recite additional elements that integrate the abstract idea into a practical application. The claims additional elements do not integrate the abstract idea into a practical application because the additional elements merely add insignificant extra-solution activity to the abstract idea; merely link the use of the judicial exception to a particular technological environment or field of use; and/or simply append technologies and functions, specified at a high level of generality, to the abstract idea. For example, the additional elements do not recite improvements to the functioning of a computer, or to any other technology or technical field—the additional elements merely recite general purpose computer technology; the additional elements do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition—there is no actual administration of a particular treatment; the additional elements do not recite applying the judicial exception with, or by use of, a particular machine—the additional elements merely recite general purpose computer technology; the additional elements do not recite limitations effecting a transformation or reduction of a particular article to a different state or thing—the additional elements do not recite transformation such as a rubber mold process; the additional elements do not recite applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment—the additional elements merely leverage general purpose computer technology to link the abstract idea to a technological environment.
In regards to (2B), the claims, individually, as a whole and in combination with one another, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of (A) a generic computer structure(s) that serves to perform computer functions that serve to merely link the abstract idea to a particular MPEP § 2106). Moreover, paragraphs [0037]-[0040] of applicant's published application (US 2020/0111548) recites that the system/method is implemented using a smart device that may include, for example, an internet enabled cellular phone (including an iPhone, a Galaxy, a Note, a Pixel, or the like), an internet enabled tablet (such as an iPad, a Surface, a Kindle, or the like), a laptop computer, an Internet of Things enable device, or the like which are well-known general purpose or generic-type computers. 
More specifically, the use of generic computer components at a high level of generality to process information through an unspecified processor/computer does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Therefore, the claims are not patent-eligible under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.1.	Claims 1-5, 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Massenzio et al. (US 2005/0131740), in view of Phillips (US 2018/0322352).

CLAIM 1
Massenzio teaches a method of verifying the delivery of home care treatment to a patient (Massenzio: abstract), comprising:
extracting, by a processor, data from an electronic medical billing application including at least a provider name, a location of treatment, a date of treatment, and a patient name (Massenzio: abstract; ¶¶ [0071]-[0072], [0088], [0121]; FIGS. 1-22); 
extracting, by a processor data from a health record application including at least a provider name, a location of treatment, a date of treatment, and a patient name (Massenzio: abstract; ¶¶ [0071]-[0072], [0088], [0121]; FIGS. 1-22); 
determining whether the data extracted from the electronic medical billing application matches the data extracted from the health record application (Massenzio: abstract; ¶¶ [0071]-[0072], [0088], [0121]; FIGS. 1-22).

Massenzio
obtaining biometric information from the health record application identifying the provider of the treatment; and
verifying the biometric information obtained from the provider of the treatment matches a verification biometric information stored in the health record application for the identified provider.

Phillips, however, teaches the following:
obtaining biometric information from the health record application identifying the provider of the treatment (Phillips: abstract; ¶¶ [0016]-[0020], [0024]-[0026]; FIGS. 1-26); and
verifying the biometric information obtained from the provider of the treatment matches a verification biometric information stored in the health record application for the identified provider (Phillips: abstract; ¶¶ [0016]-[0020], [0024]-[0026]; FIGS. 1-26).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the biometric verification system, as taught by Phillips, with the management tool for health care provider services, as taught by Massenzio, with the motivation of providing an improved way of confirming that services have been provided by a specific person at a specific location (Phillips: ¶¶ [0001], [0016]-[0020]).

CLAIM 2
Massenzio does not appear to explicitly teach the method of claim 1 wherein the health record application stores at least an encounter audio file from the provider.
Phillips, however, teaches wherein the health record application stores at least an encounter audio file from the provider (Phillips: abstract; ¶¶ [0018]-[0026]; FIGS. 1-26).
Phillips with the teachings of Massenzio is the same as that of claim 1 above and is incorporated herein.

CLAIM 3
Massenzio does not appear to explicitly teach the method of claim 2 wherein the biometric information obtained from the provider comprises a voice print from the encounter audio file and the verification biometric information is a voice print from a verification audio file.
Phillips, however, teaches wherein the biometric information obtained from the provider comprises a voice print from the encounter audio file and the verification biometric information is a voice print from a verification audio file (Phillips: abstract; ¶¶ [0018]-[0026]; FIGS. 1-26).
The motivation to include the teachings of Phillips with the teachings of Massenzio is the same as that of claim 1 above and is incorporated herein.

CLAIM 4
Massenzio does not appear to explicitly teach the method of claim 1 further comprising: verifying the biometric information obtained from a patient during the provision of treatment by the provider matches a verification biometric information stored in the health record application for the patient.
Phillips, however, teaches verifying the biometric information obtained from a patient during the provision of treatment by the provider matches a verification biometric information stored in the health record application for the patient (Phillips: abstract; ¶¶ [0018]-[0026]; FIGS. 1-26).
The motivation to include the teachings of Phillips with the teachings of Massenzio is the same as that of claim 1 above and is incorporated herein.

CLAIM 5
Massenzio does not appear to explicitly teach the method of claim 1 wherein the biometric information obtained from the patient is a confirmation receipt audio file from which a voice print is obtained and the verification biometric information for the patient is a verification audio file from which a voice print is obtained.
Phillips, however, teaches wherein the biometric information obtained from the patient is a confirmation receipt audio file from which a voice print is obtained and the verification biometric information for the patient is a verification audio file from which a voice print is obtained (Phillips: abstract; ¶¶ [0018]-[0026], [0030]-[0031]; FIGS. 1-26).
The motivation to include the teachings of Phillips with the teachings of Massenzio is the same as that of claim 1 above and is incorporated herein.

CLAIM 7
Massenzio teaches the method of providing an auditable record for the delivery of home care by a provider to a patient (Massenzio: abstract), comprising:
invoking a health record application on a smart device by a provider of home care (Massenzio: abstract; ¶¶ [0023]-[0025], [0081]; FIGS. 1-22);
identifying a provider using a unique identification to access the health record application (Massenzio: abstract; ¶¶ [0125]-[0126]; FIGS. 1-22); 
entering data to the health record application via a user interface on the smart device (Massenzio: abstract; ¶¶ [0119]; FIGS. 1-22); 
determining a date and time that the data is entered into the health record application (Massenzio: abstract; ¶¶ [0072]; FIGS. 1-22);
determining a location of the smart device using a location-based module (Massenzio
linking the provider identification, date, time, and location to the data stored in the health record application wherein the provider identification, date, time, and location can be verified (Massenzio: abstract; ¶¶ [0071]-[0072], [0088], [0121]; FIGS. 1-22).

Massenzio does not appear to explicitly teach the following:
verifying the provider with biometric data stored in the health record application and verification biometric data.

Phillips, however, teaches the following:
verifying the provider with biometric data stored in the health record application and verification biometric data (Phillips: abstract; ¶¶ [0016]-[0020], [0024]-[0026]; FIGS. 1-26).

The motivation to include the teachings of Phillips with the teachings of Massenzio is the same as that of claim 1 above and is incorporated herein.

CLAIM 8
Massenzio does not appear to explicitly teach the method of claim 7 wherein the location-based module comprises satellite navigation.
Phillips, however, teaches wherein the location-based module comprises satellite navigation (Phillips: abstract; ¶¶ [0025]; FIGS. 1-26).
The motivation to include the teachings of Phillips with the teachings of Massenzio is the same as that of claim 1 above and is incorporated herein.

CLAIM 9
Massenzio does not appear to explicitly teach the method of claim 7 wherein the data entered to the health record application comprises an encounter audio file comprising notes.
Phillips, however, teaches wherein the data entered to the health record application comprises an encounter audio file comprising notes (Phillips: abstract; ¶¶ [0030]-[0031]; FIGS. 1-26).
The motivation to include the teachings of Phillips with the teachings of Massenzio is the same as that of claim 1 above and is incorporated herein.

CLAIM 10
Massenzio does not appear to explicitly teach the method of claim 9 wherein the biometric data comprises a voice print from the encounter audio file and the verification biometric data comprises a voice print from a verification audio file.
Phillips, however, teaches wherein the biometric data comprises a voice print from the encounter audio file and the verification biometric data comprises a voice print from a verification audio file (Phillips: abstract; ¶¶ [0018]-[0026], [0030]-[0031]; FIGS. 1-26).
The motivation to include the teachings of Phillips with the teachings of Massenzio is the same as that of claim 1 above and is incorporated herein.

CLAIM 11
Massenzio does not appear to explicitly teach the method of claim 9 wherein the data entered to the health record application comprises text generated from the encounter audio file.
Phillips, however, teaches wherein the data entered to the health record application comprises text generated from the encounter audio file (Phillips: abstract; ¶¶ [0031]-[0033]; FIGS. 1-26).
The motivation to include the teachings of Phillips with the teachings of Massenzio is the same as that of claim 1 above and is incorporated herein.

CLAIM 12
Massenzio teaches the method of claim 7 wherein the health record application comprises an electronic health record (Massenzio: abstract; ¶¶ [0071]-[0072], [0088], [0121]; FIGS. 1-22).

CLAIM 13
Massenzio teaches the method of verifying the delivery of goods or services to a customer (Massenzio: abstract), comprising:
extracting, by a processor, data from an electronic billing application including at least a provider name, a location of the delivery, a date of the delivery, and a customer name (Massenzio: abstract; ¶¶ [0071]-[0072], [0088], [0121]; FIGS. 1-22);
extracting, by a processor data from a delivery application including at least a provider name, a location of the delivery, a date of the delivery, and a customer name (Massenzio: abstract; ¶¶ [0071]-[0072], [0088], [0121]; FIGS. 1-22);
determining whether the data extracted from the electronic billing application matches the data extracted from the delivery application (Massenzio: abstract; ¶¶ [0071]-[0072], [0088], [0121]; FIGS. 1-22).

Massenzio does not appear to explicitly teach the following:
obtaining biometric information from the delivery application identifying the provider of the delivery; and
verifying the biometric information obtained from the provider of the delivery matches a verification biometric information stored in the delivery application for the identified provider.

Phillips, however, teaches the following:
obtaining biometric information from the delivery application identifying the provider of the delivery (Phillips: abstract; ¶¶ [0016]-[0020], [0024]-[0026]; FIGS. 1-26); and
verifying the biometric information obtained from the provider of the delivery matches a verification biometric information stored in the delivery application for the identified provider (Phillips: abstract; ¶¶ [0016]-[0020], [0024]-[0026]; FIGS. 1-26).

The motivation to include the teachings of Phillips with the teachings of Massenzio is the same as that of claim 1 above and is incorporated herein.


4.2.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Massenzio, in view of Phillips, and further in view of McEwing et al. (US 2020/0411146).

CLAIM 6
Massenzio and Phillips do not appear to explicitly teach the method of claim 1 wherein data extracted from the electronic medical billing application includes a classification code, and the method further comprises determining whether the classification code matches the health record application data.
McEwing, however, teaches wherein data extracted from the electronic medical billing application includes a classification code, and the method further comprises determining whether the classification code matches the health record application data (McEwing: ¶¶ [0044]; FIGS. 1-5).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the biometric verification system, as taught by Phillips, with the Massenzio, with the motivation of facilitating access to accurate medical records (McEwing: ¶¶ [0005]-[0012], [0141]).

Relevant Non-Cited Prior Art
5.	The following discovered prior art was not cited in this rejection but may be relevant: 
Wang (US 2019/0122760) – Method and System For Customized Scheduling Of Home Health Care Services
Hinkel (US 2017/0270278) – Method And System For Authenticating And Monitoring Home Health Interactions

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863. The examiner can normally be reached M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686